Citation Nr: 1225393	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-27 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for prostatitis, to include as due to herbicide exposure.  

2.  Entitlement to service connection for reflux esophagitis, to include as due to herbicide exposure.   

3.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, denying the Veteran's original claims for service connection for prostatitis and reflux esophagitis and his claim to reopen for service connection for peripheral neuropathy.  

Pursuant to his request for an RO hearing, the Veteran was scheduled to appear for a hearing before RO personnel in May 2008 in order to furnish testimony in support of his entitlement to the benefits sought by this appeal.  However, he failed to appear for his hearing despite having been provided advance, written notice of the date, time, and location of that hearing.  No other request for a hearing remains pending.  

Notice is taken that this appeal previously included the issue of the Veteran's entitlement to service connection for posttraumatic stress disorder (PTSD), but prior to the certification of this appeal to the Board, the RO by its rating decision of December 2009 granted service connection for PTSD and assigned a 30 percent evaluation therefor.  Although the question of the rating to be assigned for PTSD is not now before the Board, the Veteran's representative made reference to that matter in his June 2012 brief, without recognizing that, according to an entry in the Veteran's virtual VA file, the RO by its rating action in June 2010 assigned an initial rating of 100 percent for PTSD.  No further action relating thereto is indicated.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Received by the RO on December 14, 2009, prior to the appeal certification date and the RO's issuance of the most recent supplemental statement of the case on December 23, 2009, were additional VA treatment records compiled at the VA Medical Center in Lexington, Kentucky, in the 1980s, 1990s, and beyond.  Those records had previously been requested by the RO and, on the basis of their non-receipt, the RO by its October 2009 memorandum determined that the treatment records dating to January 1, 1980, at the Lexington VA medical facility were unavailable, with notice of that fact being provided to the Veteran in November 2009.  The RO's receipt of at least a portion of the requested records on December 14, 2009, effectively negates the RO's formal finding as to the unavailability of the records in question.  Moreover, the RO to date has not formally considered those records in connection with the issues now on appeal and inasmuch as that is a legal requirement, remand to permit the AMC to review those records on the RO's behalf and to issue a supplemental statement of the case is required.  See 38 C.F.R. §§ 3.103, 19.31, 19.37 (2011).  

The Veteran by this appeal also seeks service connection for reflux esophagitis and references specifically his inservice gastrointestinal complaints as evidence of its onset in service.  Service treatment records indicate that, in January 1967, the Veteran sought medical assistance for a complaint of abdominal pain of one week's duration.  The clinical impressions were of probable gastritis, rule out viral syndrome, and rule out ulcer.  In October 1967, he was seen again due to sharp pain of the stomach in association with an upset stomach.  Six days later he reported having had stomach pain for the past five weeks and that the treatment afforded him had not helped.  Further conservative treatment was furnished.  At the time of his service separation examination in November 1967, the Veteran complained a stomach, liver, or intestinal trouble; clinical evaluation demonstrated no abnormality.  Much additional treatment for various gastrointestinal complaints is shown, beginning in the 1980s.  

In an effort to determine the relationship between the Veteran's inservice stomach difficulties and the reflux esophagitis shown postservice, the RO arranged for the Veteran to undergo a VA gastrointestinal examination in August 2007.  At that time, the Veteran reported the onset of his gastroesophageal reflux disease or Barrett's esophagus as occurring in 1975, when he experienced epigastric burning at about the diaphragm level, with occasional bitter taste awakening at night.  Clinical evaluation and testing, including an esophagogastroduodenoscopy, disclosed an esophageal ring in the lower third of the esophagus and yielded diagnoses of reflux esophagitis, lower esophageal ring, and dysphagia.  The RO requested that the VA examiner provide a nexus opinion and, in response, the VA examiner noted that while he had reviewed the claims folder, he had not reviewed private treatment records, and concluded that he was unable to resolve the issue without regard to mere speculation, based at least in part on scant service treatment records.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  The Court further indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Court recognized, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific inservice injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes. 

Here, there is some question as to whether the VA examiner reviewed private medical records on file, despite having acknowledged that the Veteran's VA claims folder was provided and reviewed.  In addition, the reasons reported for the failure to provide a medical opinion are insufficient, given that the service treatment records are not incomplete and while there may be scant references to gastrointestinal complaints, that should not preclude entry of a nexus opinion based on the totality of the evidence presented.  Remand to permit the VA examiner to offer further medical opinion is deemed necessary under the Board's duty to assist obligation.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder any and all pertinent VA treatment records, not already in the claims folder or the Veteran's electronic file.  

2.  Return the VA esophagus and hiatal hernia examination report of August 15, 2007, prepared by P. Mandelstam, M.D., at the VA Medical Center in Lexington, Kentucky, so that Dr. Mandelstam may prepare an addendum to his earlier report as to the likelihood that the Veteran's existing gastrointestinal disorder originated in or is otherwise the result of his military service.  If Dr. Mandelstam is unavailable or in the event he desires to further examine the Veteran, the Veteran should be accorded an additional VA medical examination at the applicable VA medical facility for evaluation of the nature and etiology of his claimed gastrointestinal disorder involving reflux esophagitis. The Veteran's VA claims file must be furnished to Dr. Mandelstam or his substitute for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed. 

Following a review of the claims folder in its entirety, Dr. Mandelstam or other VA examiner is asked to furnish a medical opinion, with supporting rationale, as to the following question: 

Is it at least as likely as not (50 percent or greater probability) that any current gastrointestinal disability, including reflux esophagitis, originated in service or is otherwise attributable to the Veteran's military service or any event thereof?  

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus as to find against any nexus.  More likely and as likely support the contended nexus; less likely weighs against the claim. 

3.  Lastly, readjudicate all of the issues remaining on appeal on the basis of all of the evidence of record, including that received by VA and, specifically the Louisville RO on and after December 14, 2009, which encompass the VA treatment records compiled at the Lexington VA medical facility, and all governing laws and regulations.  If any benefit sought on appeal remains denied or not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claim for benefits, to include reference to all evidence received by VA on and after December 14, 2009.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional development.  No inference should be drawn as to the outcome of this matter by the actions herein requested.  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


